DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This non-final rejection is issued in response to applicant’s claim set received 11/01/2019.  Currently, claims 1-12 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 9, 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,374,245 to Mahurkar.
Regarding claim 1, Mahurkar discloses a catheter assembly, comprising: a reinforcement structure, comprising: a first outer wall reinforcement portion (top 122, orthogonal side plate of 120; figure 36); a second outer wall reinforcement portion (bottom 122, orthogonal side plate of 120; figure 36); and a septum reinforcement portion (120 
 Regarding claim 2, Mahurkar discloses the catheter assembly according to claim 1, wherein the catheter is extruded over the reinforcement structure. (column 10 lines 37-38)
Regarding claim 3, Mahurkar discloses the catheter assembly according to claim 1, wherein the first outer wall reinforcement portion (122) and the second outer wall reinforcement portion (122) are enveloped by the catheter outer wall (116).  See figure 36.
Regarding claim 9, Mahurkar discloses the catheter assembly according to claim 1, wherein a distal portion of the catheter (figure 41) includes a substantially oval configuration (240 is within the distal portion and provides a substantially oval configuration), the distal portion including a distal opening (D shape at distal end of figure 41) at a distal end  (distal of reference character 228 in figure 41) of the catheter. (The examiner notes figures 37-48 are illustrated to show different tips of the catheter and submits all elements of figure 36 as referenced in figure 1 are substantially the same as in figure 44; the examiner referenced figure 36 since the orthogonal side plates were explicitly referenced in those embodiments; the examiner notes reinforcing member 210 
Regarding claim 12, Mahurkar discloses the catheter assembly according to claim 1, wherein the reinforcement structure is formed from a first material, and wherein the catheter is formed from a second material softer than the first material.  (Column 2 lines 35-38: reinforcing member is I-shaped, embedded in the septum, made of a material substantially stiffer than the material of the tube.  Column 10 line 44-45: reinforcing member is nylon, tube is silicone.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahurkar.
Regarding claims 4-5, in the referenced embodiment, Mahurkar does not disclose the catheter assembly  further comprising an outer tube disposed over the catheter and the reinforcement structure;  wherein the outer tube is heat-shrunk over the catheter and the reinforcement structure.
However, in the embodiments of figures 7 and cross-sectional area of figure 8, an outer tube (70, 71) is provided around the extruded silicone tube of the catheter, thus being an outer tube, in order to hold the outer wall of the catheter in a cylindrical shape and resist kinking of the catheter (column 8 lines 3-20).  The examiner notes the limitation of “heat-shrunk” is interpreted as a product-by-process, which is not limited by the particular steps, but only the final product.  The examiner notes the catheter as claimed .
Allowable Subject Matter
Claims 6-8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783